 


114 HRES 412 EH: Providing for consideration of the resolution (H. Res. 411) finding that the President has not complied with section 2 of the Iran Nuclear Agreement Review Act of 2015; providing for consideration of the bill (H.R. 3461) to approve the Joint Comprehensive Plan of Action, signed at Vienna on July 14, 2015, relating to the nuclear program of Iran; and providing for consideration of the bill (H.R. 3460) to suspend until January 21, 2017, the authority of the President to waive, suspend, reduce, provide relief from, or otherwise limit the application of sanctions pursuant to an agreement related to the nuclear program of Iran.
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 412 
In the House of Representatives, U. S.,

September 10, 2015
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 411) finding that the President has not complied with section 2 of the Iran Nuclear Agreement Review Act of 2015; providing for consideration of the bill (H.R. 3461) to approve the Joint Comprehensive Plan of Action, signed at Vienna on July 14, 2015, relating to the nuclear program of Iran; and providing for consideration of the bill (H.R. 3460) to suspend until January 21, 2017, the authority of the President to waive, suspend, reduce, provide relief from, or otherwise limit the application of sanctions pursuant to an agreement related to the nuclear program of Iran. 
 
 
That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 411) finding that the President has not complied with section 2 of the Iran Nuclear Agreement Review Act of 2015. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except two hours of debate equally divided and controlled by the chair of the Committee on Foreign Affairs and the Minority Leader or their respective designees.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3461) to approve the Joint Comprehensive Plan of Action, signed at Vienna on July 14, 2015, relating to the nuclear program of Iran. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) three hours of debate equally divided and controlled by the chair of the Committee on Foreign Affairs and the Minority Leader or their respective designees; and (2) one motion to recommit. 
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3460) to suspend until January 21, 2017, the authority of the President to waive, suspend, reduce, provide relief from, or otherwise limit the application of sanctions pursuant to an agreement related to the nuclear program of Iran. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) two hours of debate, with 30 minutes controlled by the chair of the Committee on Foreign Affairs or his designee, 30 minutes controlled by the chair of the Committee on Ways and Means or his designee, and one hour controlled by the Minority Leader or her designee; and (2) one motion to recommit.   Karen L. Haas,Clerk. 